NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0012n.06

                                            No. 09-6445                                     FILED
                                                                                         Jan 06, 2011
                           UNITED STATES COURT OF APPEALS                          LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


RONALD EUGENE OWENS,                                       )
                                                           )        ON APPEAL FROM THE
       Plaintiff-Appellant,                                )        UNITED STATES DISTRICT
                                                           )        COURT FOR THE EASTERN
v.                                                         )        DISTRICT OF KENTUCKY
                                                           )
JAMES STEPHEN WARD, in his individual capacity             )                 OPINION
as Woodford County Coroner; BLACKBURN &                    )
WARD FUNERAL HOME, INC.,                                   )
                                                           )
       Defendants-Appellees.                               )



BEFORE: MARTIN, NORRIS, and COOK, Circuit Judges.

       PER CURIAM. Plaintiff, Ronald Owens appeals from the district court’s award of

summary judgment to defendants James Stephen Ward and Blackburn & Ward Funeral Home, Inc.

and from other rulings of the district court.

       Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in granting summary judgment to the defendants.

       Because the reasoning which supports judgment for defendants has been articulated by the

district court, the issuance of a detailed written opinion by this court would be duplicative and serve

no useful purpose. Accordngly, the judgment of the district court is affirmed upon the reasoning
No. 09-6445
Owens v. Ward

employed by that court in its Opinions and Orders filed on February 25, 2009, September 3, 2009,

October 30, 2009, and November 6, 2009.




                                             -2-